Citation Nr: 1013885	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy (back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Based on his DD-214 and the submissions of record, the 
Veteran is a combat veteran.  Specifically, a citation 
accompanying the award of the Distinguished Flying Cross 
noted that the Veteran lead a flight of defoliation aircraft 
against a heavily defended crop target and sustained 12 hits 
to his aircraft.  A distinguished Flying Cross is awarded to 
U.S. and foreign personnel in actual combat in support of 
operations.

By statute, when the record demonstrates that a Veteran 
engaged in combat with enemy forces, then VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the Veteran's repeated contentions that his current 
back disability is related to his active service and his 
status as a combat veteran, the Board finds an indication 
that the Veteran's back disability is related to service.

Thus, the Veteran should be afforded VA examination of his 
back to determine the etiology of his current disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination of his back.  The claims 
file and a copy of this remand must be 
provided to the examiner.  In 
conjunction with the examination, the 
examiner must review the claims file 
and annotate the report as to whether 
he or she reviewed the claims file.

The nature and extent of the any 
disability found should be evaluated. 

The examiners are asked to render 
medical opinions as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
back disability (if any) is caused or 
aggravated by the Veteran's military 
service from June 1964 to September 
1969.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
Veteran's medical history and the 
relevant medical science as applicable 
to this claim.

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the claimed disability.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service treatment 
records to provide a negative opinion).  

2.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


